Name: Commission Implementing Regulation (EU) 2015/2067 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons as regards stationary refrigeration, air conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, containing fluorinated greenhouse gases and for the certification of companies as regards stationary refrigeration, air conditioning and heat pump equipment, containing fluorinated greenhouse gases (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: mechanical engineering;  building and public works;  organisation of transport;  employment;  deterioration of the environment;  labour market;  civil law
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/28 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2067 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons as regards stationary refrigeration, air conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, containing fluorinated greenhouse gases and for the certification of companies as regards stationary refrigeration, air conditioning and heat pump equipment, containing fluorinated greenhouse gases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 10(12) thereof, Whereas: (1) Regulation (EU) No 517/2014 includes obligations concerning the certification of companies and natural persons. In contrast to Regulation (EC) No 842/2006 of the European Parliament and of the Council (2), the equipment covered also includes, with regard to the certification of natural persons, refrigeration units of refrigerated trucks and trailers. Regulation (EU) No 517/2014 also includes requirements for the content of the certification programmes, containing information on relevant technologies to replace or to reduce the use of fluorinated greenhouse gases and on the safe handling of those technologies. (2) It is therefore necessary for the purposes of the application of Article 10 of Regulation (EU) No 517/2014 to update the minimum requirements as to the scope of activities as well as the skills and knowledge to be covered, specifying the modalities of the certification and the conditions for mutual recognition. (3) To take existing qualification and certification schemes into account, in particular those that have been adopted on the basis of Regulation (EC) No 842/2006 which has since been repealed, and the requirements laid down in Commission Regulation (EC) No 303/2008 (3), those requirements should be incorporated into this Regulation to the extent possible. (4) Regulation (EC) No 303/2008 should therefore be repealed. (5) In order for the Member States to have time to adapt their certification programmes for natural persons to cover activities related to refrigeration units of refrigerated trucks and trailers, it is appropriate that the requirement to hold a certificate in accordance with this Regulation should apply as of 1 July 2017 with regards to activities related to refrigeration units of refrigerated trucks and trailers. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 Subject Matter This Regulation establishes minimum requirements for the certification of natural persons carrying out the activities referred to in Article 2(1) in relation to refrigeration units of refrigerated trucks and trailers, stationary refrigeration, air conditioning and heat pump equipment containing fluorinated greenhouse gases and certification of companies carrying out the activities referred to in Article 2(2) in relation to stationary refrigeration, air conditioning and heat pump equipment containing fluorinated greenhouse gases as well as the conditions for mutual recognition of certificates issued in accordance with those requirements. Article 2 Scope 1. This Regulation shall apply to natural persons carrying out the following activities: (a) leakage checking of equipment containing fluorinated greenhouse gases in quantities of 5 tonnes of CO2 equivalent or more and not contained in foams, unless such equipment is hermetically sealed, is labelled as such and contains fluorinated greenhouse gases in quantities of less than 10 tonnes of CO2 equivalent, (b) recovery, (c) installation, (d) repair, maintenance or servicing, (e) decommissioning. 2. It shall also apply to companies carrying out the following activities in relation to stationary refrigeration, air conditioning and heat pump equipment for other parties: (a) installation, (b) repair, maintenance or servicing, (c) decommissioning. 3. This Regulation shall not apply to any manufacturing and repairing activity undertaken at manufacturer's sites for the equipment referred to in Article 1. Article 3 Certification of natural persons 1. Natural persons carrying out the activities referred to in Article 2(1) shall hold a certificate as referred to in Article 4 for the corresponding category as set out in paragraph 2 of this Article. 2. Certificates attesting that the holder fulfils the requirements to undertake one or more of the activities referred to in Article 2(1) shall be granted for the following categories of natural persons: (a) Category I certificate holders may carry out all the activities provided for in Article 2(1), (b) Category II certificate holders may carry out the activities provided for in point (a) of Article 2(1) provided that it does not entail breaking into the refrigeration circuit containing fluorinated greenhouse gases. Category II certificate holders may carry out the activities in points (b), (c), (d) and (e) of Article 2(1) in relation to equipment referred to in Article 1 containing less than 3 kilograms of fluorinated greenhouse gases, or, if hermetically sealed systems which are labelled as such are concerned, containing less than 6 kilograms of fluorinated greenhouse gases, (c) Category III certificate holders may carry out the activity provided for in point (b) of Article 2(1) in relation to equipment referred to in Article 1 containing less than 3 kilograms of fluorinated greenhouse gases, or, if hermetically sealed systems which are labelled as such are concerned, containing less than 6 kilograms of fluorinated greenhouse gases, (d) Category IV certificate holders may carry out the activity provided for in point (a) of Article 2(1) provided that it does not entail breaking into the refrigeration circuit containing fluorinated greenhouse gases. 3. Paragraph 1 shall not apply to natural persons undertaking: (a) brazing, soldering or welding of parts of a system or piece of equipment in the context of one of the activities referred to in Article 2(1), which hold the qualification required under national legislation to undertake such activities, provided that they are supervised by a person holding a certificate covering the relevant activity who is fully responsible for the correct execution of the activity, (b) recovery of fluorinated greenhouse gases from equipment covered by Directive 2012/19/EU of the European Parliament and of the Council (4) with a fluorinated greenhouse charge of less than 3 kilograms and less than 5 tonnes of CO2 equivalent, in premises covered by a permit in accordance with Article 9(1) and (2) of that Directive, provided that they are employed by the company holding the permit and have completed a training course on the minimum skills and knowledge corresponding to Category III as set out in Annex I to this Regulation verified by an attestation of competence issued by the permit holder. 4. Natural persons undertaking one of the activities referred to in Article 2(1) shall not be subject to the requirement laid down in paragraph 1 of this Article provided they meet the following conditions: (a) they are enrolled in a training course for the purpose of obtaining a certificate covering the relevant activity, and (b) they carry out the activity under the supervision of a person holding a certificate covering that activity who is fully responsible for the correct execution of the activity. The derogation provided for in the first subparagraph shall apply for the duration of periods spent carrying out the activities referred to in Article 2(1) not exceeding 24 months in total. Article 4 Certificates for natural persons 1. A certification body as referred to in Article 7 shall issue a certificate to natural persons who have passed a theoretical and practical examination organised by an evaluation body as referred to in Article 8, covering the minimum skills and knowledge set out in Annex I, for the category concerned. 2. The certificate shall contain at least the following: (a) the name of the certification body, the full name of the holder, a certificate number, and the date of expiry if any, (b) the category of natural persons certification as specified in Article 3(2) and the associated activities which the holder of the certificate is entitled to perform, where relevant specifying the type of equipment concerned, (c) issuing date and issuer's signature. 3. Where an existing examination-based certification system covers the minimum skills and knowledge set out in Annex I for a particular category and meets the requirements of Articles 7 and 8, but the related attestation does not contain the elements laid down in paragraph 2 of this Article, a certification body referred to in Article 7 may issue a certificate to the holder of this qualification for the corresponding category without repeating examination. 4. Where an existing examination-based certification system for natural persons undertaking one or more of the activities provided for in Article 2(1) with regards to refrigeration units of refrigerated trucks and trailers meets the requirements of Articles 7 and 8 and partially covers the minimum skills of a particular category as set out in Annex I, certification bodies may issue a certificate for the corresponding category provided that the applicant passes a supplementary examination of the skills and knowledge not covered by the existing certification by an evaluation body referred to in Article 8. Article 5 Certification of companies Companies referred to in Article 2(2) shall hold a certificate as referred to in Article 6. Article 6 Company certificates 1. A certification body as referred to in Article 7 shall issue a certificate to a company for one or more of the activities referred to in Article 2(2) provided that it fulfils the following requirements: (a) employment of natural persons certified in accordance with Article 3, for the activities requiring certification, in a sufficient number to cover the expected volume of activities, (b) proof that the necessary tools and procedures are available to the natural persons engaged in activities for which certification is required. 2. The certificate shall contain at least the following: (a) the name of the certification body, the full name of the holder, a certificate number, and the date of expiry if any, (b) the activities which the holder of the certificate is entitled to perform, also specifying the maximum charge size, expressed in kilograms, of the equipment concerned, (c) issuing date and issuer's signature. Article 7 Certification body 1. A certification body shall be provided for in national law or designated by the competent authority of a Member State or other entities entitled to do so, as being allowed to issue certificates to natural persons or companies involved in one or more of the activities referred to in Article 2. The certification body shall be independent and impartial in carrying out its activities. 2. The certification body shall establish and apply procedures for the issuance, suspending and withdrawing of certificates. 3. The certification body shall maintain records that allow verifying the status of a certified person or company. The records shall demonstrate that the certification process has been effectively fulfilled. Records shall be kept for a minimum period of 5 years. Article 8 Evaluation Body 1. An evaluation body designated by the competent authority of a Member State or other entities entitled to do so shall organise examinations for the natural persons referred to in Article 2(1). A certification body as referred to in Article 7 may also qualify as an evaluation body. The evaluation body shall be independent and impartial in carrying out its activities. 2. Examinations shall be planned and structured in a manner which ensures that the minimum skills and knowledge set out in Annex I are covered. 3. The evaluation body shall adopt reporting procedures and keep records to enable the documentation of the individual and overall results of the evaluation. 4. The evaluation body shall ensure that examiners assigned to a test have due knowledge of the relevant examination methods and examination documents as well as an appropriate competence in the field to be examined. It shall also ensure that the necessary equipment, tools and materials are available for the practical tests. Article 9 Notification 1. By 1 January 2017, Member States shall notify the Commission of the names and contact details of certification bodies for natural persons and companies covered by Article 7 and of the titles of certificates for natural persons complying with the requirements of Article 4 and companies complying with the requirements of Article 6, using the format established by Commission Implementing Regulation (EU) 2015/2065 (5). 2. Member States shall update the notification submitted pursuant to paragraph 1, with relevant new information, and submit it to the Commission without delay. Article 10 Conditions for mutual recognition 1. Mutual recognition of certificates issued in other Member States shall only apply to certificates issued in accordance with Article 4 for natural persons and Article 6 for companies. 2. Member States may require holders of certificates issued in another Member State to provide a translation of the certificate in another official language of the Union. Article 11 Repeal Regulation (EC) No 303/2008 is repealed. References to the repealed Regulation (EC) No 303/2008 shall be construed as references to this Regulation and read in accordance with the correlation table in Annex II. Article 12 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. However, Article 3(1) shall apply as of 1 July 2017 to natural persons undertaking one or more of the activities provided for in Article 2(1) with regards to refrigeration units of refrigerated trucks and trailers. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (OJ L 161, 14.6.2006, p. 1). (3) Commission Regulation (EC) No 303/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of companies and personnel as regards stationary refrigeration, air conditioning and heat pump equipment containing certain fluorinated greenhouse gases (OJ L 92, 3.4.2008, p. 3). (4) Directive 2012/19/EU of the European Parliament and of the Council of 4 July 2012 on waste electrical and electronic equipment (WEEE) (OJ L 197, 24.7.2012, p. 38). (5) Commission Implementing Regulation (EU) 2015/2065 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format for notification of the training and certification programmes of the Member States (see page 14 of this Official Journal). ANNEX I Minimum requirements as to the skills and knowledge to be covered by the evaluation bodies 1. The examination for each of the Categories referred to in Article 3(2) shall comprise the following: (a) a theoretical test with one or more questions testing that skill or knowledge, as indicated in the Category columns by (T), (b) a practical test where the applicant shall perform the corresponding task with the relevant material, tools and equipment, as indicated in the Category columns by (P). 2. The examination shall cover each of the skill and knowledge groups 1, 2, 3, 4, 5, 10 and 11. 3. The examination shall cover at least one of the skill and knowledge groups 6, 7, 8 and 9. The candidate shall not know in advance of the examination which of these four components will be examined. 4. If there is one single box in the categories columns that corresponds to several boxes (several skills and knowledge) in the skills and knowledge column it means that not necessarily all skills and knowledge have to be tested during the examination. CATEGORIES SKILLS AND KNOWLEDGE I II III IV 1 Basic thermodynamics 1.01 Know the basic ISO standard units as for temperature, pressure, mass, density, energy T T  T 1.02 Understand basic theory of refrigeration systems: basic thermodynamics (key terms, parameters and processes such as Superheat, High Side, Heat of Compression, Enthalpy, Refrigeration Effect, Low Side, Sub-cooling), properties and thermodynamic transformations of refrigerants including identification of zeotropic blends and fluid states T T   1.03 Use relevant tables and diagrams and interpret them in the context of indirect leakage checking (including checking of the good operation of the system): log p/h diagram, saturation tables of a refrigerant, diagram of a single compression refrigeration cycle T T   1.04 Describe the function of the main components in the system (compressor, evaporator, condenser, thermostatic expansion valves) and the thermodynamic transformations of the refrigerant T T   1.05 Know the basic operation of the following components used in a refrigeration system and their role and importance for refrigerant leakage prevention and identification: (a) valves (ball valves, diaphragms, globe valves, relief valves), (b) temperature and pressure controls, (c) sight glasses and moisture indicators, (d) defrost controls, (e) system protectors, (f) measuring devices as manifold thermometer, (g) oil control systems, (h) receivers, (i) liquid and oil separators    1.06 Know about the specific behaviour, physical parameters, solutions, systems, deviances of alternative refrigerants in the refrigeration cycle and components for their use T T T T 2 Environmental impact of refrigerants and corresponding environmental regulations 2.01 Have a basic knowledge of the EU and international climate change policy, including the United Nations Framework Convention on Climate Change T T T T 2.02 Have a basic knowledge of the concept of Global Warming Potential (GWP), the use of fluorinated greenhouse gases and other substances as refrigerants, the impact of the emissions of fluorinated greenhouse gases on the climate (order of magnitude of their GWP) and relevant provisions of Regulation (EU) No 517/2014 and of the relevant implementing acts T T T T 3 Checks before putting in operation, after a long period of non-use, after maintenance or repair intervention, or during operation 3.01 Carry out a pressure test to check the strength of the system P P   3.02 Carry out a pressure test to check the tightness of the system 3.03 Use a vacuum pump 3.04 Evacuate the system to remove air and moisture according to standard practice 3.05 Fill in the data in the equipment records and fill in a report about one or more tests and checks carried out during the examination T T   4 Checks for leakage 4.01 Know potential leakage points of refrigeration, air conditioning and heat pump equipment T T  T 4.02 Check equipment records prior to a check for leakage and identify the relevant information on any repeating issues or problem areas to pay special attention to T T  T 4.03 Make a visual and manual inspection of the whole system in accordance with Commission Regulation (EC) No 1516/2007 (1) P P  P 4.04 Carry out a check for leakage of the system using an indirect method in accordance with Regulation (EC) No 1516/2007 and the instruction manual of the system P P  P 4.05 Use portable measuring devices such as manometer sets, thermometers and multi-meters for measuring Volt/Amp/Ohm in the context of indirect methods for leakage checking, and interpret the measured parameters P P  P 4.06 Carry out a check for leakage of the system using one of the direct methods referred to in Regulation (EC) No 1516/2007 P    4.07 Carry out a check for leakage of the system using one of the direct methods which does not entail breaking into the refrigeration circuit, referred to in Regulation (EC) No 1516/2007  P  P 4.08 Use an appropriate electronic leak detection device P P  P 4.09 Fill in the data in the equipment records T T  T 5 Environment-friendly handling of the system and refrigerant during installation, maintenance, servicing or recovery 5.01 Connect and disconnect gauges and lines with minimal emissions P P   5.02 Empty and fill a refrigerant cylinder in both liquid and vapour state P P P  5.03 Use a recovery set to recover refrigerant and connect and disconnect recovery set with minimal emissions P P P  5.04 Drain F-gas contaminated oil out of a system P P P  5.05 Identify refrigerant state (liquid, vapour) and condition (subcooled, saturated or superheated) prior to charging, to ensure correct method and volume of charge. Fill the system with refrigerant (both in the liquid and vapour phase) without loss of refrigerant P P   5.06 Choose the correct type of scales and use them to weigh the refrigerant P P P  5.07 Fill in the equipment records with all relevant information concerning the refrigerant recovered or added T T   5.08 Know requirements and procedures for handling, reusing, reclaiming, storage and transportation of contaminated refrigerant and oils T T T  6 Component: installation, putting into operation and maintenance of reciprocating, screw and scroll compressors, single and two-stage 6.01 Explain the basic functioning of a compressor (including capacity control and lubricating system) and risks of refrigerant leakage or release associated to it T T   6.02 Install a compressor properly, including control and safety equipment, so that no leak or major release occurs once the system is put into operation P P   6.03 Adjust the safety and control switches P    6.04 Adjust the suction and discharge valves 6.05 Check the oil return system 6.06 Start up and shut down a compressor and check the good working conditions of the compressor, including by making measurements during operation of compressor P P   6.07 Write a report about the condition of the compressor which identifies any problems in the functioning of the compressor that could damage the system and eventually lead to refrigerant leakage or release should no action be taken T T   7 Component: installation, putting into operation and maintenance of air cooled and water cooled condensers 7.01 Explain the basic functioning of a condenser and risks of leakage associated to it T T   7.02 Adjust a discharge pressure control of the condenser P    7.03 Install a condenser/outdoor unit properly, including control and safety equipment, so that no leak or major release occurs when the system has been put into operation P P   7.04 Adjust the safety and control switches P    7.05 Check the discharge and liquid lines 7.06 Purge non-condensable gases out of the condenser using a refrigeration purging device P    7.07 Start up and shut down a condenser and check the good working condition of the condenser including by making measurements during operation P P   7.08 Check the surface of the condenser P P   7.09 Write a report about the condition of the condenser which identifies any problems in the functioning that could damage the system and eventually lead to refrigerant leakage or release should no action be taken T T   8 Component: installation, putting into operation and maintenance of air cooled and water cooled evaporators 8.01 Explain the basic functioning of an evaporator (including defrosting system) and risks of leakage associated to it T T   8.02 Adjust an evaporating pressure control of the evaporator P    8.03 Install an evaporator including control and safety equipment, so that no leak or major release occurs when the system has been put into operation P P   8.04 Adjust the safety and control switches P    8.05 Check the liquid and suction pipelines in the correct position 8.06 Check the hot gas defrost pipeline 8.07 Adjust evaporation pressure regulation valve 8.08 Start up and shut down an evaporator and check the good working condition of the evaporator, including by making measurement during operation P P   8.09 Check the surface of the evaporator P P   8.10 Write a report about the condition of the evaporator which identifies any problems in the functioning that could damage the system and eventually lead to refrigerant leakage or release should no action be taken T T   9 Component: installation, putting into operation and servicing of Thermostatic Expansion Valves (TEV) and other components 9.01 Explain the basic functioning of different kinds of expansion regulators (thermostatic expansion valves, capillary tubes) and risks of leakage associated to it T T   9.02 Install valves in the correct position P    9.03 Adjust a mechanical/electronic TEV P    9.04 Adjust mechanical and electronic thermostats 9.05 Adjust a pressure-regulated valve 9.06 Adjust mechanical and electronic pressure limiters 9.07 Check the functioning of an oil separator P    9.08 Check the condition of a filter dryer 9.09 Write a report about the condition of these components which identifies any problems in the functioning that could damage the system and eventually lead to refrigerant leakage or release should no action be taken T    10 Piping: building a leak-tight piping system in a refrigeration installation 10.01 Weld, braze and/or solder leak-free joints on metallic tubes, pipes and components that can be used in refrigeration, air conditioning or heat pump systems P P   10.02 Make/check pipe and component supports P P   11 Information on relevant technologies to replace or to reduce the use of fluorinated greenhouse gases and their safe handling 11.01 Know the relevant alternative technologies to replace or to reduce the use of fluorinated greenhouse gases and about their safe handling T T T T 11.02 Know relevant system designs to reduce the charge size of fluorinated greenhouse gases and to increase energy efficiency T T   11.03 Know relevant safety regulations and standards for the use, storage and transportation of flammable or toxic refrigerants or refrigerants requiring higher operating pressure T T   11.04 Understand the respective advantages and disadvantages, notably in relation to energy efficiency, of alternative refrigerants according to the intended application and to the climate conditions of the different regions T T   (1) Commission Regulation (EC) No 1516/2007 of 19 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, standard leakage checking requirements for stationary refrigeration, air conditioning and heat pump equipment containing certain fluorinated greenhouse gases (OJ L 335, 20.12.2007, p. 10). ANNEX II Correlation table Regulation (EC) No 303/2008 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3  Article 4(1) and (2) Article 3(1) and (2) Article 4(3)(a) Article 3(4) Article 4(3)(b) and (c) Article 3(3)(a) and (b) Article 4(4)  Article 5 Article 4 Article 6  Article 7 Article 5 Article 8 Article 6 Article 9  Article 10 Article 7 Article 11 Article 8 Article 12 Article 9 Article 13 Article 10  Article 11 Article 14 Article 12 Annex Annex I  Annex II